Citation Nr: 1013041	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION


The Veteran served on active duty from November 1965 to 
March 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

In September 2002, the Veteran submitted a service 
connection claim for hypertension.  In a statement dated in 
June 2007, the Veteran contended that his then current 
hypertension was due to or was aggravated by his service-
connected posttraumatic stress disorder (PTSD).

In October 2008, based upon its review of the Veteran's 
claims folder, the Board found that there was a further duty 
to assist the Veteran with his service connection claim for 
hypertension.  The Veteran underwent a VA examination in 
January 2006 to determine the presence, etiology, and 
severity of his then current hypertension; however, that 
examination did not include an opinion as to the 
relationship, if any, between the Veteran's hypertension and 
his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, there must be 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (2006).  
Consequently, in October 2008, the Board found that the RO 
should schedule the Veteran for an additional examination in 
order to clarify what the relationship was, if any, between 
the Veteran's then current hypertension and his service-
connected PTSD, including with respect to aggravation.  

In the October 2008 remand, the Board directed the RO to 
schedule the Veteran for the appropriate VA examination to 
determine the then current existence and etiology of 
hypertension.  Specifically, the RO was directed to ensure 
that the VA examiner provide an opinion as to whether any 
diagnosed hypertension was caused or aggravated by the 
Veteran's service-connected PTSD.  The RO was also directed 
to ensure that the Veteran's claims folder was provided to 
and reviewed by the examiner.  

In September 2009, the Veteran underwent a VA examination.  
As indicated by the examiner, the Veteran's claims file was 
requested, but was not available for review.  As a result of 
the examination, the diagnosis was essential hypertension 
with an "unknown" etiology.  The examiner stated that he 
could not provide an opinion as to the etiology of the 
Veteran's hypertension, without resort to mere speculation.  
The examiner then stated that the hypertension was most 
likely due to continued aging, morbid obesity, previous 
tobacco use, genetics and the Veteran's history of chronic 
kidney disease.  However, the examiner did not render an 
opinion as to the relationship between the Veteran's 
service-connected PTSD and his essential hypertension with 
respect to aggravation.  38 C.F.R. § 3.310(a).  

RO compliance with a remand is not discretionary and if the 
RO fails to comply with the terms thereof, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, the Board errs as a matter of 
law when it fails to ensure remand compliance.  Id.  The 
Board finds that the RO did not substantially comply with 
the directives of the October 2008 remand.  The September 
2009 VA examiner was not provided the Veteran's claims file 
for contemporaneous review and the examiner did not render 
an opinion as to the relationship between the Veteran's 
service-connected PTSD and his then current essential 
hypertension with respect to aggravation.  Consequently, the 
Board finds remand is required.  Id.

After the December 2009 supplemental statement of the case 
was issued, the Veteran submitted general medical literature 
in support of his claim concerning the possible relationship 
between PTSD and hypertension.  See Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  The Veteran did not submit a 
contemporaneous waiver of his right to first review by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304 (c) (2009).  As such, 
the Board finds that a remand is warranted in order for the 
RO to re-adjudicate the Veteran's service connection claim 
taking into consideration all of the pertinent evidence 
submitted after the December 2009 supplement statement of 
the case.  Id.

Accordingly, the case is remanded for the following action:

1. The RO must contact the September 2009 
VA examiner and request a supplemental 
opinion as to the relationship between the 
Veteran's service-connected PTSD and his 
current essential hypertension, including 
whether the diagnosed hypertension has 
been aggravated by PTSD.  The claims 
folder must be provided to and reviewed by 
the examiner.  Following a review of the 
claims file, including the medical 
literature submitted after the December 
2009 supplemental statement of the case, 
the examiner must specifically provide an 
opinion as to whether any diagnosed 
hypertension was caused or aggravated by 
the Veteran's service-connected PTSD.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
render an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  If the September 2009 VA examiner is 
not available, the RO must schedule the 
Veteran for the appropriate VA examination 
to determine the etiology of his essential 
hypertension.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a 
review of all the relevant evidence of 
record, including the medical literature 
submitted after the December 2009 
supplemental statement of the case, the 
examiner must specifically provide an 
opinion as to whether any diagnosed 
hypertension was caused or aggravated by 
the Veteran's service-connected PTSD.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
render an opinion without resorting to 
mere speculation, the examiner must 
thoroughly explain why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

5.  The RO must then re-adjudicate the 
Veteran's claim of entitlement to service 
connection for hypertension, to include as 
secondary to service-connected PTSD.  The 
RO must consider all evidence received 
after the December 2009 supplemental 
statement of the case, to include the 
medical literature submitted by the 
Veteran in January 2010.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

